FILED
                               NOT FOR PUBLICATION                          DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ALBERTO GONZALEZ ROSALEZ;                         No. 07-70760
 MARTHA ALICIA BACILIO; et al.,
                                                   Agency Nos. A095-177-575
               Petitioners,                                    A095-177-576
                                                               A078-112-622
   v.

 ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Alberto Gonzalez Rosalez, Martha Alicia Bacilio, and their child, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to remand. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to remand

and review de novo due process claims alleging ineffective assistance of counsel.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.

       We agree with the BIA that the petitioners failed to demonstrate ineffective

assistance of counsel. See Lin v. Ashcroft, 377 F.3d 1014, 1027 (9th Cir. 2004).

       In the motion to remand, petitioners presented evidence that Martha had

given birth to twins, but did not claim that the new children would suffer hardship.

The remaining evidence presented with the motion to reopen concerned the same

basic hardship grounds as their application for cancellation of removal. We

therefore lack jurisdiction to review the BIA’s discretionary determination that the

evidence would not alter its prior discretionary determination that petitioners failed

to establish the requisite hardship. See Fernandez v. Gonzales, 439 F.3d 592, 600

(9th Cir. 2006).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




LA/Research                                2                                    07-70760